PD-1336-15                   COURT OF CRIMINAL APPEALS
                                                                                             PD-1336-15
                                                                               AUSTIN, TEXAS
                                                            Transmitted 10/12/2015 12:00:00 AM
                    CRIMINAL APPEAL CASE NO. ________________ Accepted 10/14/2015 4:16:02 PM
                     4TH COURT OF APPEALS NO. 04-14-00532-CR                    ABEL ACOSTA
                                                                                        CLERK




SEAN LEBO                                §                            IN THE COURT OF
                              October 14,§2015
                                         §
VS.                                      §                            CRIMINAL APPEALS
                                         §
                                         §
THE STATE OF TEXAS                       §                            AUSTIN, TEXAS



                 FIRST MOTION FOR EXTENSION OF TIME TO FILE
                 PETITION FOR WRIT OF DISCRETIONARY REVIEW



       NOW COMES APPELLANT, SEAN LEBO, and submits to this Honorable

Court his Motion for Extension of Time to File Petition for Writ of Discretionary Review,

and in support thereof would show:



1.     Appellant was convicted by a jury of the misdemeanor offense of Harassment.

alleged to have been committed January 3, 2013. Appellant was convicted, and sentenced to

180 days confinement. Appellant then brought appeal.



2.     Appellant was represented at trial by retained attorney Kimbel Ward. That attorney

withdrew at the conclusion of the trial, pursuant to the terms of her employment for trial

purposes. The Appellant desired to appeal, but was indigent and unable to afford her services.

Undersigned attorney was then appointed to represent Appellant on direct appeal.
3.     The Honorable Court of Appeals denied the Appellant's direct appeal by a Published

Opinion on August 26, 2015.



4.     The Petition for Writ of Discretionary Review was therefore due thirty (30)

days later, on September 25, 2015. Now, within fifteen (15) days of that original due date,

the Appellant moves for an extension of time to file his Petition for Writ of Discretionary

Review.



5.     There have been no prior Motions for Extension of time to file the Petition

for Writ of Discretionary Review in this case.



6.     Appellant requests a thirty day extension of the September 25, 2015, deadline.

A thirty day extension would extend the deadline to file the Petition for Writ of Discretionary

Review to Monday, October 26, 2015.



7.     Although the Appellant was aware that he was not entitled to the continued appointment

of counsel for the purposes of a Petition for Writ of Discretionary Review, he remained unable

to employ counsel during the time after the Honorable Court of Appeals Opinion was released.



8.     Undersigned counsel has now agreed to present the Petition for the Appellant, but needs

more time to prepare the Petition.



9.     This Motion is not brought for purposes of delay, but so that justice may be done.
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be

granted and that the time period for filing the Petition for Writ of Discretionary Review

be extended until October 26, 2015.



                                                 Respectfully Submitted,
                                                 /s/
                                                 _____________________________
                                                 PATRICK B. MONTGOMERY
                                                 SBN 14295350
                                                 111 Soledad, Suite 300
                                                 San Antonio, TX 78205
                                                 TEL (210) 225-8940 FAX(978) 285-4664
                                                 ATTORNEY FOR APPELLANT
                                                 PatMontgomery@Gmail.com




                                CERTIFICATE OF SERVICE


       I, PATRICK MONTGOMERY, do hereby certify that I have filed the aforegoing

Appellant’s Motion for Extension of Time to File Petition for Discretionary Review with the

state efiling system, and requested service upon counsel for Respondent Bexar County District

Attorney’s Office.

                                                 /s/

                                                 __________________________

                                                 PATRICK B. MONTGOMERY
                   CRIMINAL APPEAL CASE NO. ________________
                    4TH COURT OF APPEALS NO. 04-14-00532-CR


SEAN LEBO                                §                           IN THE COURT OF
                                         §
VS.                                      §                           CRIMINAL APPEALS
                                         §
THE STATE OF TEXAS                       §                           AUSTIN, TEXAS


      ORDER REGARDING APPELLANT’S FIRST MOTION FOR EXTENSION OF
        TIME TO FILE PETITION FOR WRIT OF DISCRETIONARY REVIEW


       On this the _______ day of _______________________, 20__, came to be heard

Appellant’s Motion for Extension of Time to File Petition for Writ of Discretionary

Review, and it appears to the Court that this Motion should be:


                                    GRANTED / DENIED


       IT IS THEREFORE ORDERED that the deadline for filing the Petition for Writ of

Discretionary Review is the ________ day of__________________________,20____.



                                                       ________________________
                                                       JUDGE PRESIDING